Citation Nr: 1308707	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  09-35 983	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected disabilities.

2.  Entitlement to a compensable rating for residuals of a left femur stress fracture.

3.  Entitlement to a compensable rating for residuals of a right femur stress fracture.

4.  Entitlement to a compensable rating for residuals of a left middle metatarsal stress fracture.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and D.S.
ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACDUTRA) from September 2006 to April 2007.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In March 2012, the case was remanded for the Veteran to be scheduled for a Travel Board hearing.  In September 2012, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present, there are no additional documents pertinent to this appeal in Virtual VA.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on her part is required.


REMAND

The Veteran underwent a VA general medical examination to evaluate the disabilities at issue in October 2007, more than five years ago.  Regarding knee disability, the examiner noted that both knees were normal (and therefore did not provide an opinion regarding the etiology of any knee disability).  In light of the Veteran's complaints of bilateral knee pain at her September 2012 hearing, and that at discharge from service in April 2007 she was given a diagnosis of bilateral patellofemoral pain syndrome, a contemporaneous examination is needed to ascertain whether she has a disability of either knee (and if so, its etiology).  

The Veteran failed to report for VA examinations scheduled in September 2010 to evaluate her bilateral femur and left middle metatarsal stress fractures.  The record does not show whether or not she received notice of these examinations; notably, an August 2011 supplemental statement of the case (SSOC) mailed to the Veteran was returned as undeliverable.  Thereafter, the Veteran provided a new mailing address for herself in July 2012.  It is unclear whether her correct current address is entered system-wide in VA records, particularly in the VHA database.  In light of her allegations of worsening in the more than 5 years since 2007 (and the possibility that she did actually receive notice of the examinations scheduled in the interim), a rescheduled examination to assess the severity of her service-connected stress fracture residuals is necessary.

At the September 2012 hearing, the Veteran testified that she was currently receiving private treatment for the disabilities at issue.  Records of such treatment are not in the claims file (or in Virtual VA); they are pertinent evidence in the matters at hand, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  Ascertain the Veteran's current mailing address and ensure that it is properly entered in the entire VA (to include VHA patient) database.  .

2.  The RO should ask the Veteran to identify the provider(s) of any evaluation or treatment she has received for her service-connected stress fracture residuals and/or her knees (records of which are not already associated with the record), to specifically include the private provider she mentioned at the September 2012 hearing, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The RO should obtain complete records of all such treatment and evaluation from all sources identified.  If any records requested are unavailable, the reason must be explained for the record.

3.  After the development sought above is completed, the RO should arrange for an orthopedic examination of the Veteran to determine whether or not she has any knee disability (and if, so its likely etiology) and assess the severity of her residuals of stress fractures of both femurs and the left middle metatarsal.  The Veteran's entire record (to include the claims file with this remand and Virtual VA) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

Regarding the knees:

(a)  Please identify (by medical diagnosis) each disability entity of either knee found.  If no knee disability is diagnosed, please reconcile that conclusion with the Veteran's service discharge examination diagnosis of bilateral patellofemoral pain syndrome.  
(b)  As to nay/each knee disability entity that is diagnosed, please identify the most likely etiology.  Specifically, is it at least as likely as not (a 50% or better probability) that such was incurred or aggravated during her ACDUTRA or was cause or aggravated (the opinion must specifically discuss aggravation if a knee disability is diagnosed) by the service connected residuals of stress fractures of the femurs and the left middle metatarsals.
Regarding the stress fractures of both femurs and the left middle metatarsal:

(a) The examiner should elicit from the Veteran all related current complaints (and alleged impairment of function), and ask her to identify the sources and nature of all treatment she is currently receiving.
(b) The examiner should conduct a thorough physical examination identifying all right and left femur and left middle metatarsal pathology found.  It should be expressly indicated whether or not there is arthritis at any of the stress fracture sites.  The examiner must describe the nature and severity of any (and all) related functional limitations, e.g., of motion, on standing, and their effect on everyday and occupational activities.  The examiner must note whether or not there are any restrictions due to pain or on use, and whether the disability is such as to have periods of exacerbation (and if so, the expected nature and severity of manifestations during periods of exacerbation). 
(c) The examiner must specifically comment on the Veteran's self-reports of symptoms and associated impairment (indicating whether they are consistent with the clinical picture presented on examination).

The examiner must explain the rationale for all opinions, citing to supporting clinical data, as appropriate.

4.  The RO should ensure that all of the development sought is completed, and then review the record and re-adjudicate the claims.  If any benefit sought remains denied, the RO should issue an appropriate SSOC and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

